Citation Nr: 1236193	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO. 06-19 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for multiple joint arthritis.

2. Entitlement to an initial compensable rating for service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel





INTRODUCTION

The Veteran served on active duty from April 1969 to December 1973.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

A personal hearing was scheduled for the Veteran on June 12, 2008, before a Veterans Law Judge in Washington, D.C., pursuant to the Veteran's April 2007 request. However, the Veteran withdrew his request for a personal hearing in a statement dated in April 2008 and received by VA in May 2008. See 38 C.F.R. § 20.702(e).

As noted in the Board's March 2011 remand of this matter, the Veteran has raised issues of entitlement to service connection for depression, hypertension, and urinary disability. From a review of the claims file it appears that action on these claims is ongoing at the Agency of Original Jurisdiction (AOJ), though not all documentation as to these claims was received by the Board with the claims file. The matters are referred to the AOJ for all further appropriate action.


FINDINGS OF FACT

1. The Veteran indicated a history of joint aches and pains on his August 1973 service discharge medical history, and has currently diagnosed arthritis manifested by pain in the ankles, knees, wrists, hands and right shoulder; a VA examiner has provided a competent and probative medical opinion that the Veteran's arthritis is at least as likely as not related to his period of active service.

2. The preponderance of the evidence shows that the Veteran has no more than mild to moderate symptoms of hemorrhoids, and does not have large or thrombotic hemorrhoids or persistent bleeding or fissures.

3. The preponderance of the evidence shows that the Veteran does not have impairment of sphincter control of the rectum or anus or associated fecal incontinence.


CONCLUSIONS OF LAW

1. The criteria for service connection for multiple joint arthritis, manifested by pain of the ankles, knees, wrists, hands and right shoulder, are approximated. 38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303. 3.321(b) (2011).

2. The criteria for an initial compensable rating for hemorrhoids are not met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7332, 7336 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board finds that the Veteran indicated a history of joint aches and pains on his August 1973 service discharge medical history, and that a VA examiner has provided a competent and probative medical opinion that the Veteran's multiple joint arthritis is at least as likely as not related to his period of active service. Accordingly, the Board grants service connection for arthritis manifested by pain of the ankles, knees, wrists, hands and right shoulder.

Additionally, the preponderance of the evidence shows that the Veteran has no more than mild to moderate symptoms of hemorrhoids and has no loss of sphincter control or associated incontinence. Accordingly, the Board denies the Veteran's claim for a compensable initial rating for hemorrhoids.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

With respect to the Veteran's claim for service connection for arthritis of multiple joints, the RO grants the claim in this decision. As a result, no further discussion of VA's duties to notify and assist is required with respect to the claim.

With respect to the claim for a higher initial rating for hemorrhoids, a VCAA letter dated in November 2005 informed the Veteran of what evidence was required to substantiate his claim for service connection for hemorrhoids. This letter also informed the Veteran of his and VA's respective duties for obtaining evidence. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In January 2006, the RO granted the Veteran's claim for service connection for hemorrhoids, so that the claim was not only substantiated, it was proven. The purpose of VCAA notice, originally provided to the Veteran in November 2005, had been fulfilled. The claim for a higher initial rating arises from a February 2006 notice of disagreement with the noncompensable initial rating assigned in the RO's January 2006 rating decision. Thus no further VCAA notice was required with respect to the claim. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement). 

As to the duty to assist, the claims file contains all identified relevant records pertaining to treatment and examination for hemorrhoids, including reports of VA examination for hemorrhoids in January 2006, August 2006, and May 2011. The VA examination reports reflect review of the claims file and the medical evidence provided by the Veteran, and examination findings sufficient for rating under the applicable rating code diagnostic criteria. The conclusions reached are well-explained and consistent with the other evidence of record. As a result, the Board finds the VA examination evidence adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The May 2011 VA examination was conducted in accordance with the Board's March 2011 remand instructions - the claims file was reviewed, an adequately thorough examination was performed, and sufficient information was provided to ascertain the severity of the Veteran's condition under the applicable rating criteria. In addition, the RO/AMC requested the Veteran to identify any recent records of private or VA treatment for hemorrhoids, pursuant to the Board's March 2011 remand instructions. The Veteran did not respond to the RO/AMC's request, so that further relevant treatment records were not identified and sought. In these respects, the RO complied with the Board's March 2011 remand instructions and fulfilled its duty to assist the Veteran in the development of his claim. See 38 U.S.C.A. § 5103A(a)-(c) (duty to assist); Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.).


Merits of the Claims

Higher Initial Rating for Hemorrhoids

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). A claim such as this one, placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved, is an original claim as opposed to a new claim for increase. Fenderson v. West, 12 Vet. App. 119 (1999). In such cases, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Id.

Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7332, the diagnostic code for impairment of sphincter control of the rectum or anus, a noncompensable rating is assigned for healed or slight impairment. A 10 percent rating is warranted for constant slight, or occasional moderate, leakage. A 30 percent rating is assigned if manifested by occasional involuntary bowel movements necessitating the wearing of a pad. A 60 percent rating is warranted for extensive leakage and fairly infrequent bowel movements. Complete loss of sphincter control warrants a 100 percent rating. 
 
Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336, internal or external hemorrhoids warrant a noncompensable rating if symptoms are mild or moderate. A 10 percent rating is warranted if hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences. A 20 percent rating is warranted if there is persistent bleeding with secondary anemia or fissures. 

At a VA examination in January 2006, the Veteran was noted to have had a hemorrhoidectomy during active service. He stated that since then he had continued to have symptoms, but no further surgery. His treatment was Preparation H alone. He described symptoms of  bleeding or thrombosis at least two times a month. He also described some symptoms with sphincter control with some fecal leakage up to one to two times per week, but indicated he was not wearing a pad.

Rectal examination revealed no signs of fissures, and good sphincter tone. No external hemorrhoids were noted. He did appear to have a couple of internal hemorrhoids or tags on palpation at around six o'clock and four o'clock. There was no active bleeding. The stool was soft and brown. The examiner's diagnosis was hemorrhoids, with symptoms occurring on average at least two times a month and with some problematic fecal incontinence one to two times per week.

At a VA examination in August 2006, the Veteran was noted to have a diagnosis of hemorrhoids, first noted while he was in the military. He stated that he had a hemorrhoidectomy in service. He stated that since then, he had to use ProctoFoam almost every night. He also reported having some fecal leakage that occurred almost daily, for which he had to wear a pad and change approximately daily. He denied any known bleeding; however, he admitted he had not been checking it. He denied any other treatments or surgery for hemorrhoids. 

On physical examination, a rectal exam revealed positive tone. There was no blood on external or internal examination. There were very small, non-firm, nonbleeding external hemorrhoids.

At a VA examination in May 2011, the examiner noted the Veteran to describe symptoms of anal itching, diarrhea, and sometimes pain. He stated that he was having some fecal incontinence and that he had to change his underwear at least three times a day. He reported occasional bleeding. His current treatment was hemorrhoidal suppositories as well as Preparation-H cream. The examiner recounted that in the past the Veteran had a hemorrhoidectomy, as noted in his records. The Veteran denied any history of trauma, and denied any spinal cord injury affecting his rectum or anus. The examiner stated that there was no rectal prolapse.

On examination, there was no evidence of fecal leakage. The size of the lumen in the Veteran's rectum appeared to be normal and he had good rectal tone. There were no fissures. The examiner could not locate any hemorrhoids. There was no evidence of bleeding or rectal prolapse and the Veteran had a very good sphincter tone.

The examiner noted that the Veteran reported subjectively that he had to carry extra underwear with him because he was frequently soiling himself. However, the examiner opined that there was nothing in the physical examination to suggest increased symptoms of hemorrhoids. The examiner opined that the Veteran had a good sphincter tone, and that there was no evidence of fecal leakage. 

The Board finds the Veteran is competent to report his symptoms, but is not credible in his reporting of symptoms of hemorrhoids and of fecal incontinence. The disparity between his descriptions of fecal incontinence at VA examinations and the objective findings at the examinations render his assertions not believable. At his VA examination in May 2011 the Veteran stated that he was having some fecal incontinence and he had to change his underwear at least three times a day. However, on physical examination, the examiner could not locate any hemorrhoids, the Veteran's rectum appeared to be normal and he had very good sphincter tone, there was no evidence of fecal leakage, there were no fissures, and there was no evidence of bleeding. 

The Veteran is plainly not credible in his reporting of the severity of symptoms of hemorrhoids as evidenced by the substantial disparity between his reported daily symptoms and the negative and normal examination findings at the May 2011 VA examination.

Other earlier examinations results similarly undermine the Veteran's credibility, though the disparities between complaints and symptoms are not as extreme as in May 2011. At the Veteran's January 2006 VA examination, he described problems with bleeding or thrombosis at least two times a month, and problems with sphincter control with some fecal leakage up to one to two times per week; however, he was not wearing a pad, rectal examination revealed no signs of fissures, and he had good sphincter tone. Only two internal hemorrhoids or tags on palpation at around six o'clock and four o'clock were noted and there was no active bleeding. In August 2006, he denied any known bleeding, seemingly inconsistent with his earlier assertions in January 2006 of occasional bleeding. He reported wearing a pad, but there were no clinical findings on examination, in August 2006, or in January 2006 or May 2011, consistent with the need to wear a pad. In August 2006, there was no blood on external or internal examination, and the only positive clinical findings were very small, non-firm, nonbleeding external hemorrhoids.

As the Veteran has provided histories of fecal incontinence to VA examiners that the Board finds to be not credible, the Board will rate the claimed sphincter impairment of the Veteran based on objective clinical results at the examinations, rather than on the history provided by the Veteran or the findings or impressions of the examiners that rely on the history provided by the Veteran rather than objective findings at examinations. The objective evidence shows no sphincter impairment and no incontinence. Sphincter tone was described as positive, normal, good, and very good at VA examinations, and there was no evidence of bleeding or fecal incontinence. As a result, the Board finds that a compensable rating under Diagnostic Code 7332, is not warranted. 

Given the lack of credibility of the Veteran's reported symptoms, and the Board's resulting reliance on objective examinations results, the preponderance of the evidence is against the claim as it shows no leakage and no loss of sphincter control, thus warranting only a noncompensable rating. The next higher rating of 10 percent is not warranted because the preponderance of the evidence shows that there is not constant slight or occasional moderate leakage. Accordingly, for the full pendency of the Veteran's claim, a compensable rating pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7332 is not warranted. There is no period during the pendency of the Veteran's claim for which the criteria for a higher staged initial rating under this rating code are met or approximated. See Fenderson v. West, 12 Vet. App. 119 (1999).

With respect to 38 C.F.R. § 4.114, Diagnostic Code 7336, the directly applicable rating code for internal or external hemorrhoids, VA examination results have shown no hemorrhoids in May 2011 and at the 2006 VA examinations only small or very small external or internal hemorrhoids. Thus, only a noncompensable rating, for mild to moderate symptoms, is warranted. The record establishes by a preponderance of the evidence that the Veteran has mild to moderate symptoms of hemorrhoids, varying over time, as evidenced by the use of medications to treat his hemorrhoids and the intermittent findings of hemorrhoids at VA examinations.

The next higher rating of 10 percent is not warranted for any time during the pendency of the Veteran's claim because the preponderance of the evidence for the full period does not meet or approximate the criteria of hemorrhoids that are "large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences."  The hemorrhoids found on examination have been few and small or very small. Likewise, the criteria for a 20 percent rating are not met or approximated because the Veteran does not have bleeding with anemia and no fissures have been found upon examination. As a result, a higher rating or staged rating in excess of a noncompensable rating is not warranted for any period during the pendency of the Veteran's initial rating claim. See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected hemorrhoids. The governing norm in such exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b). If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The Veteran's claimed symptoms of hemorrhoids are the presence of symptomatic hemorrhoids, bleeding and fecal incontinence. As discussed above, not all of the Veteran's recountings of symptoms of hemorrhoids are credible. However, even if they were found credible, all claimed symptoms are directly considered at 38 C.F.R. § 4.114, Diagnostic Codes 7332 (rectum and anus, impairment of sphincter control) and 7336 (hemorrhoids, external or internal). As a result, referral for extraschedular consideration is not warranted. Thun v. Peake, 22 Vet. App. at 115.

As the preponderance of the evidence is against the Veteran's claim for a compensable initial rating for hemorrhoids, the benefit of the doubt is not for application in resolution of this aspect of the Veteran's appeal. See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Service Connection for Multiple Joint Arthritis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b). Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In each case where a veteran is seeking service-connection for any disability due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence. See 38 U.S.C.A. § 1154(a) (West 2002).

At a VA examination in May 2011, the examiner noted that there were no indications in the service treatment records for joint or arthritic complaints. The Veteran reported symptoms of arthritis in 1973 after returning from Vietnam. He stated he experienced arthritis of the ankles, knees, wrists, hands and right shoulder. He reported mainly morning stiffness and aches. He related that when he sat for a prolonged period of time it was difficult for him to get up and get moving. He reported that his symptoms did not start while he was in the military. He reported he did not have any injuries while in the military and that he had no problems with his joints prior to the military. He reported a constant pain like an aching or a toothache in his knees and ankles. He reported that he had had no surgeries.

As will be discussed further below, new service treatment records showing that the Veteran complained of joint pains or joint swelling near the time of discharge from service, in August 1973, were associated with the claims file in October 2011.

On VA examination in May 2011, the Veteran's hands had good range of motion, but did have some evidence of Heberden and Bouchard's nodes on his distal interphalangeal (DIP) joints and  proximal interphalangeal (DIP) joints of his hands bilaterally. He had good wrist and elbow flexion and extension. He had full range of motion of his shoulder joint. He had full cervical and lumbar spine range of motion without any pain. He was able to bend over and touch his toes. He had crepitus of both knees but was able to flex his knees to approximately 130 degrees on both sides and to extend on both side to 0 degrees. Ankle flexion and dorsiflexion bilaterally were both intact. Eversion and inversion were both intact without any stiffness or any pain upon movement. The Veteran described joint aches "pretty much all over" and associated with sitting for long periods of time. The examiner noted that the Veteran was 60 years old and could be experiencing  orthopedic changes related to age itself and not as a result of having been in the military for four years.

The examiner opined that the Veteran had multiple joint arthritis, as ascertained from the Veteran's symptoms as well as physical examination showing crepitus of the knees, and Heberden and Bouchard findings in the hands, which the examiner asserted classically go along with osteoarthritis. However, the examiner ordered imaging of the extremities to delineate any chronic arthritis changes that could be occurring in the Veteran's knees and ankles, which seem to be the Veteran's main complaint. The examiner stated that he would hold off making any further opinion as to whether the Veteran has arthritis that was caused or aggravated beyond normal progression by active service until the X-ray results were made available to him.

May 2011 VA X-rays of the knees in the knees were normal. (The Board notes, however, that crepitus had been found upon examination.)

May 2011 VA X-rays of the wrists showed tiny cysts in each capitate and lunate bilaterally. The distribution was fairly symmetric. The reviewing radiologist opined that these were not periarticular as one would suspect with an erosive arthropathy. They were of questionable significance. The radioacarpal joints were normal. May 2011 X-rays of the ankles were normal. 

The May 2011 VA examiner provided his addendum opinion, after review of the VA X-rays, in October 2011. The examiner noted that at the time of the examination the Veteran reported that he started having trouble with arthritis after getting out of the military, although there was no record of this in the Veteran's claims file. The examiner described physical examination of the Veteran in May 2011 as having been "pretty benign."  The examiner asserted that it was very difficult to ascertain if the Veteran's time in active service, which had been almost 40 years ago, had exacerbated or worsened the Veteran's current arthritis. The examiner opined, however, that it was "at least as likely as not" that the Veteran's active service worsened or aggravated his arthritis beyond natural progression.

Service treatment and service personnel records, many of which were received in October 2011, apparently just after the VA examiner's review of the claims file in October 2011, show that the Veteran entered service in April 1969. He served in Vietnam from April 1969 to November 1970. Campaigns in which he participated included the Vietnam Winter-Spring Offensive, the Sanctuary Counteroffensive, and the Vietnam Counteroffensive Phase VII. His Military Occupational Specialty was Drill Sergeant. The service personnel records indicate that while serving in Vietnam the Veteran's principal duties were those of combat construction and combat engineering, including a four-month period of "pioneer" combat engineering duties.

The Veteran performed duties as Drill Sergeant after his return from Vietnam in November 1970.

In June 1973, the Veteran began to experience episodes of headaches and hearing voices, with no prior history of psychiatric treatment or symptoms. He was admitted for psychiatric hospitalization, and was diagnosed as having "schizophrenia, paranoid type, acute, recurrent, severe, manifested by accusing auditory hallucinations, blunted affect, paranoid delusions, suspiciousness, ideas of reference, and decreased ability in concentration." 

The Veterans' August 1973 service discharge examination indicates that clinical evaluation of all systems was normal, with the exception of paranoid schizophrenia. He was discharged from service due to paranoid schizophrenia in December 1973. He is currently service-connected for posttraumatic stress disorder (PTSD), rated as 100 percent disabling.

By contrast, the Veteran's report of medical history at his August 1973 service separation examination, received into the claims file from the service department in October 2011, includes the Veteran's complaints of swollen and painful joints, frequent and severe headaches, dizziness and fainting spells, and additional psychiatric and dental symptoms. 

These reported findings call into question the thoroughness of the August 1973 service separation examination, particularly because the Veteran's psychiatric condition was the focus of attention at that time. Further, the reviewing clinician, who appears to have completed the form regarding the Veteran's reported medical history in November 1973, provided no elaboration upon the many symptoms reported by the Veteran, as generally would be required at block 25 of the service separation medical history report.

The Veteran does not now recall complaining of swollen and painful joints at the time just prior to his discharge from service. However, this is consistent with the fact that he was experiencing the onset and acute symptoms of severe paranoid schizophrenia during this time frame. The Board finds his contemporaneous reporting of such symptoms in August 1973 credible and highly probative.

The VA examiner who provided the October 2011 medical opinion apparently did not have the opportunity to review the Veteran's report of medical history at his August 1973 service separation examination, as the new service department records had just been received by the RO and do not appear to have been associated with the claims file at the time of the October 2011 VA opinion was provided. However, the August 1973 service discharge medical history report tends to support, rather than diminish, the findings and conclusions of the VA examiner in October 2011. Thus, there is no need to return the VA examination report to the examiner for corrective action. See 38 C.F.R. § 4.2.

The evidence is at least in equipoise as to whether the Veteran has multiple joint arthritis that is related to service. There is a large gap between discharge from service and the Veteran's reporting of symptoms of arthritis. However, a VA examiner has opined, even without the benefit of review of the Veteran's newly received report of medical history at discharge, that the Veteran's arthritis is made chronically worse beyond natural progression as a result of his in-service duties.

The newly-received service discharge report of medical history corroborates the Veteran's statements of experiencing aches and pains of the joints shortly after discharge from service, and in fact is a contemporaneous recording of such complaints just prior to discharge from service. This bolsters the weight and credibility of what was previously uncorroborated lay testimony before receipt of the new service department records in October 2011.

Further, the Veteran's military duties as a combat engineer in a war zone for over a year and as a Drill Sergeant after return from Vietnam in November 1970 are physically strenuous military occupations as would be consistent with significant strains on the joints and muscles. Thus the disability for which he seeks service is consistent places, types, and circumstances of his service as shown by his service record, the history of the organization in which such veteran served, his service treatment records showing he complained of aches and pains of the joints during the months before discharge, and his lay testimony as to aches and pains soon after discharge from service. See 38 U.S.C.A. § 1154(a).

The Veteran's contentions in this matter have not been clear, as might be expected of a claimant with a psychiatric impairment rated as 100 percent disabling. He has alleged that his arthritis is a result of sleeping on the ground in combat conditions in Vietnam. The Board has not restricted the scope his claim strictly on this theory. See Clemons v. Shinseki, 23 Vet. App. 1 (2009)  (holding claimant seeking service connection for disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts, which include claimant's description of history and symptoms, and VA should construe claim for service connection based on reasonable expectations of non-expert claimant). 

Also not clearly delineated in any one document are the claimed arthritic joints for which the Veteran seeks service connection. The RO denied service connection for "arthritis unspecified" in the January 2006 rating decision on appeal. The most concise document relating his contentions is the report of examination in May 2011, indicating that the Veteran related pain and arthritis  of the hands, ankles, wrists, knees and right shoulder, as having begun shortly after discharge from service. VA X-rays in July 2005 also show degenerative changes of the right shoulder. Positive findings of pain, crepitus, physical abnormalities on physical examination, or X-ray evidence of arthritis have been made for the ankles, hands, wrists, knees and right shoulder. 

The Board notes that in January 2003 the Veteran was diagnosed by X-ray as having marked degenerative disc disease with spondylosis at L5-S1, and that the Veteran has also been found upon review of the claims file to have cervical spine impairment. Upon close review of the record, however, the Board finds that service connection for these disorders has not been claimed, raised, or adjudicated, and therefore is not within the Board's jurisdiction or purview to either decide in the context of this appeal or refer to the RO for further appropriate action. At the May 2011 VA examination, for example, the Veteran did not relate a history of neck or back disorders from active service forward and clinical evaluation of the those joints on examination in May 2011 was normal and without pain.

The Veteran indicated a history of joint aches and pains on his August 1973 service discharge medical history, and has currently diagnosed arthritis manifested by pain in the ankles, knees, wrists, hands and right shoulder; a VA examiner has provided a competent and probative medical opinion that this arthritis is at least as likely as not related to the Veteran's period of active service. 

Accordingly, entitlement to service connection for arthritis manifested by pain of the ankles, knees, wrists, hands and right shoulder is warranted. See 38 U.S.C.A. §§ 1110, 1154(a), 5107(b); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

This decision does not constitute a grant or a denial of a claim for service connection for arthritis or joint pain of any other joint or group of joints. 

This, as the Board liberally construes the record, after careful review, is a full grant of the claim for service connection for arthritis of multiple joints that is currently on appeal to the Board. 


ORDER

Entitlement to service connection for arthritis of multiple joints, manifested by pain in the knees, ankles, wrists, hands and right shoulder, is granted. 

Entitlement to an initial compensable rating for service-connected hemorrhoids is denied.


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


